Exhibit 10-q TRUSTMARK CORPORATION FORM OF TIME-BASED RESTRICTED STOCK AGREEMENT (Associate) Granted <> This Time-Based Restricted Stock Agreement (“Agreement”) is entered into as of <> (the “Award Date”) pursuant to the Trustmark Corporation Amended and Restated Stock and Incentive Compensation Plan (the “Plan”), and evidences the grant of Restricted Stock (the “Award”) by Trustmark Corporation (the “Company”) and the terms, conditions and restrictions pertaining thereto, to the Participant. WHEREAS, the Company maintains the Plan under which the Committee or Board or Chief Executive Officer under limited delegated authority may, among other things, award shares of the Company’s common stock (“Stock”) to such key associates of the Company and its Subsidiaries as the Committee or Board or Chief Executive Officer may determine, subject to terms, conditions and restrictions as it may deem appropriate; and WHEREAS, pursuant to the Plan, the Company, upon recommendation by the Committee and approval by the Company’s Board of Directors or by the Chief Executive Officer pursuant to delegated authority, has granted to the Participant a restricted stock award conditioned upon the execution by the Company and acceptance by the Participant of a Time-Based Restricted Stock Agreement setting forth all the terms and conditions applicable to such award; NOW THEREFORE, in consideration of the benefits which the Company expects to be derived from the services rendered to it and its Subsidiaries by the Participant and of the covenants contained herein, the parties hereby agree as follows: 1.Award of Shares.Under the terms of the Plan, the Company has awarded to the Participant the Award of Restricted Stock, effective on the Award Date, covering the number of shares of the Company’s Stock specified with respect to the Award on the Participant’s summary page for restricted stock awards on the internet hosting website designated by the Company for the Plan and in the Company’s records (the “Award Shares”) subject to the terms, conditions, and restrictions set forth in this Agreement. 2.Period of Restriction and Vesting in the Award Shares. (a) Subject to earlier vesting or forfeiture as provided below, the period of restriction (the “Period of Restriction”) applicable to the Award Shares is the period from the Award Date through <> with vesting in the Award Shares being 100% if the Participant’s employment with the Company or its Subsidiaries continues for the entire Period of Restriction. (b) Except as contemplated in Paragraph 2(c), the Award Shares may not be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated during the Period of Restriction; provided, however, that this Paragraph 2(b) shall not prevent transfers pursuant to a beneficiary designation made under the Plan or transfers by will or by the laws of descent and distribution.Except as otherwise provided pursuant to Paragraph 2(c), the Award Shares as determined pursuant to Paragraph 2(a) shall become freely transferable by the Participant as of the last day of the Period of Restriction. (c) Subject to earlier forfeiture as provided below, in the event a Vesting Acceleration Event occurs while the Participant is an employee of the Company or one of its Subsidiaries and after the first calendar quarter in, but prior to the last day of, the Period of Restriction, then vesting in the Award Shares shall be provided for a time-weighted portion of the Award Shares (determined by multiplying the number of Award Shares by a fraction (not to exceed one), the numerator of which is the number of complete calendar months from the beginning of the Period of Restriction (counting the month containing the Award Date as a complete calendar month) to and including the Vesting Acceleration Event, and the denominator of which is <>).In such event, the Period of Restriction shall end, the restrictions applicable to the Award Shares shall automatically terminate, and the Award Shares shall be free of restrictions and freely transferable, all to the extent of the vested Award Shares as so determined, on the date of such Vesting Acceleration Event.In such event, the balance of the Award Shares which are not vested shall be immediately forfeited. (d) The following terms have the following meanings for purposes hereof: (i) “Cause” means: (A) if the Participant does not have an Employment Agreement or such Employment Agreement does not define Cause, (I) the willful and continued failure of the Participant to substantially perform the Participant’s duties with the Company or one of its subsidiaries (other than any such failure resulting from incapacity due to physical or mental illness), after a written demand for substantial performance is delivered to the Participant by the Company, or (II) the willful engaging by the Participant in illegal conduct or gross misconduct which is materially and demonstrably injurious to the Company or subsidiary, or (B) if the Participant has an Employment Agreement that defines Cause, Cause as defined in the Employment Agreement. (ii) “Vesting Acceleration Event” means the Participant’s death, the Participant’s retirement, with the consent of the Committee or its delegate, at or after age sixty-five (65) where there is no Cause for the Company to terminate the Participant’s employment, the termination of the Participant’s employment with the Company and its Subsidiaries by the Company other than for Cause, the occurrence of a Change in Control which with respect to the Participant is a change in the ownership or effective control of the Company or in the ownership of a substantial portion of its assets (as defined in Section 409A of the Internal Revenue Code), or (A) if the Participant does not have an Employment Agreement, the Participant’s termination of employment due to becoming disabled (as defined for purposes of Section 22(e)(3) of the Internal Revenue Code), or (B) if the Participant has an Employment Agreement, the Participant’s termination of employment due to becoming disabled (as defined in the Employment Agreement or, if not so defined, as defined for purposes of Section 22(e)(3) of the Internal Revenue Code), or the Participant’s termination of employment with the Company and its Subsidiaries at his or her own initiative for Good Reason (as defined in the Employment Agreement, but only if defined therein). For purposes of this Paragraph 2(d), an “Employment Agreement” means a written individual employment agreement or change in control agreement as in effect on the Award Date between the Participant and the Company or one of its Subsidiaries.If a Participant does not have such a written individual employment agreement or change in control agreement, the Participant is considered not to have an Employment Agreement for purposes hereof. -2- 3.Stock Certificates. (a) The Company shall issue the Award Shares either: (i) in certificate form as provided in Paragraph 3(b) below; or (ii) in book entry form, registered in the name of the Participant with notations regarding the applicable restrictions on transfer imposed under this Agreement. (b) Any certificates representing the Award Shares shall be held by the Company until such time as the restrictions hereunder lapse and such Award Shares become transferable, or are forfeited hereunder.Any Award Shares issued in book entry form shall be subject to the following legend and any certificates representing the Award Shares shall bear the following legend, until such time as the restrictions hereunder lapse and such shares become transferable: The sale or other transfer of the shares of stock represented by this certificate, whether voluntary, involuntary, or by operation of law, is subject to certain restrictions on transfer set forth in the Trustmark Corporation Amended and Restated Stock and Incentive Compensation Plan, in the rules and administrative procedures adopted pursuant to such Plan, and in a Time-Based Restricted Stock Agreement dated <>.A copy of the Plan, any such rules and procedures, and such Time-Based Restricted Stock Agreement may be obtained from the Secretary of Trustmark Corporation. (c) Promptly after the lapse of the restrictions with respect to any of the Award Shares, the Company shall, as applicable, either remove the notations on any of the Award Shares issued in book entry form as to which the restrictions have lapsed or deliver to the Participant a certificate or certificates evidencing the number of Award Shares as to which the restrictions have lapsed. (d) The Committee may require, concurrently with the Participant’s electronic acceptance of this Agreement, the Participant to submit to the Company an executed stock power, in blank, with respect to the Award Shares.The Participant, by acceptance of the Award, shall be deemed to appoint, and does so appoint, the Company and each of its authorized representatives as the Participant’s attorney(s) in fact to effect any transfer of forfeited shares (or shares otherwise reacquired or withheld by the Company hereunder) to the Company as may be required pursuant to the Plan or this Agreement and to execute such documents as the Company or such representatives deem necessary or advisable in connection with any such transfer. 4.Voting Rights.During the Period of Restriction, the Participant may exercise full voting rights with respect to the Award Shares. 5.Dividends and Other Distributions.During the Period of Restriction, all dividends and other distributions paid with respect to the Award Shares (whether in cash, property or shares of the Company’s Stock) shall be registered in the name of the Participant and held by the Company until payable or forfeited pursuant hereto.Such dividends and other distributions shall be subject to the same restrictions on transferability and vesting as the Award Shares with respect to which they were paid and shall, to the extent vested, be paid when and to the extent the underlying Award Shares are vested and freed of restrictions (subject to any delay in payment required by Section 409A of the Internal Revenue Code). 6.Termination of Employment.If the Participant’s employment with the Company and its Subsidiaries ceases prior to the end of the Period of Restriction and Paragraph 2(c) does not apply or has not applied, then any Award Shares subject to restrictions at the date of such cessation of employment shall be automatically forfeited to the Company.In addition, and notwithstanding any provision in this Agreement to the contrary, if the Participant’s employment is terminated for Cause, then any Award Shares subject to restrictions at the date of such termination of employment shall be automatically forfeited to the Company.For purposes of this Agreement, transfer of employment among the Company and its Subsidiaries shall not be considered a termination or cessation of employment. -3- 7.Withholding Taxes.The Company, or any of its Subsidiaries, shall have the right to retain and withhold the amount of taxes required by any government to be withheld or otherwise deducted and paid with respect to the Award Shares.Unless the Participant or any successor in interest elects to satisfy the withholding requirement for any such taxes required to be withheld by the Company, or any of its Subsidiaries, by check or direct debit, the Company shall withhold from any vesting Award Shares a number of Award Shares having a Fair Market Value not less than the amount required to be withheld to satisfy the withholding requirement and shall cancel any Award Shares so withheld. The value of any Award Shares so withheld shall be based on the Fair Market Value of the shares on the date that the amount of tax to be withheld is determined. 8.Administration of Plan.The Plan is administered by the Committee appointed by the Company’s Board of Directors.The Committee has the authority to construe and interpret the Plan, to make rules of general application relating to the Plan, to amend outstanding awards pursuant to the Plan, and to require of any person receiving an award, at the time of such receipt or lapse of restrictions, the execution of any paper or the making of any representation or the giving of any commitment that the Committee shall, in its discretion, deem necessary or advisable by reason of the securities laws of the United States or any State, or the execution of any paper or the payment of any sum of money in respect of taxes or the undertaking to pay or have paid any such sum that the Committee shall in its discretion, deem necessary by reason of the Internal Revenue Code or any rule or regulation thereunder, or by reason of the tax laws of any State. 9.Plan and Prospectus.This Award is granted pursuant to the Plan and is subject to the terms thereof (including all applicable vesting, forfeiture, settlement and other provisions).A copy of the Plan, as well as a prospectus for the Plan, has been provided to the Participant, and the Participant acknowledges receipt thereof. 10.Notices.Any notice to the Company required under or relating to this Agreement shall be in writing and addressed to: Trustmark Corporation Mailing Address 248 E. Capitol Street
